    Case 3:18-cv-00807-WKW-SMD Document 46 Filed 09/24/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

DR. MICHAEL L. STERN,                    )
                                         )
              Plaintiff,                 )
                                         )
       v.                                )      CASE NO. 3:18-CV-807-WKW
                                         )
DR. STEVEN LEATH, et al.,                )
                                         )
              Defendants.                )

                                     ORDER

      Before the court is Plaintiff’s motion for leave to amend the amended

complaint. (Doc. # 45.) Upon consideration of the motion, which is timely filed

(see Doc. # 40), it is ORDERED that:

      (1)     Plaintiff’s motion for leave to amend the amended complaint (Doc.

# 45) is GRANTED; and

      (2)     On or before October 2, 2019, Plaintiff shall electronically file a

duplicate of the amended complaint attached to its motion (Doc. # 45-1), but with a

current filing date, per the Middle District of Alabama’s Civil Administrative

Procedures.

      DONE this 24th day of September, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
